

116 HR 7994 IH: To authorize the President to award the Purple Heart to Anselm “Jerry” Cramer for injuries incurred during the Korean War while a member of the Marine Corps.
U.S. House of Representatives
2020-08-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



V116th CONGRESS2d SessionH. R. 7994IN THE HOUSE OF REPRESENTATIVESAugust 7, 2020Mr. Suozzi introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo authorize the President to award the Purple Heart to Anselm Jerry Cramer for injuries incurred during the Korean War while a member of the Marine Corps.1.Authorization to award the Purple Heart to Anselm Jerry Cramer for injuries incurred during the Korean War while a member of the Marine CorpsNotwithstanding the criteria in section 1 of in Executive Order 11016, the President is authorized to award the Purple Heart to Anselm Jerry Cramer for injuries incurred during the Korean War while a member of the Marine Corps.